Citation Nr: 0332857	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1972 to 
February 1975. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for right hand injury.  

The veteran and his wife appeared at a Board video conference 
hearing on April 28, 2003.  


FINDINGS OF FACT

1.  The veteran incurred an injury to the ligaments of the 
right thumb in service.

2.  The veteran currently has residual disability resulting 
from his right thumb injury in service including instability 
and arthritis of the metacarpophalangeal joint.


CONCLUSION OF LAW

The grant of service connection is warranted for residuals of 
injury to ligaments of the right thumb with instability and 
arthritis of the metacarpophalangeal joint.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's November 1971 enlistment examination report 
indicated clinically normal upper extremities.  According to 
the veteran's medical history report at the time, he never 
had and did not presently have any broken bones, or any bone, 
joint or other deformity.  

Service treatment records dated September 8, 1974, indicated 
that the veteran returned for evaluation of a jammed thumb, 
and that edema was still present.  Records from September 9, 
1974, showed that the veteran complained of more thumb pain, 
swelling and soreness.  The veteran stated that he fell on 
his right hand.  The physician noted soft tissue swelling 
with no crepitus.  X-rays revealed no fracture or 
dislocation.  He was treated with heat and an ace bandage.     

The veteran's February 1975 separation examination indicated 
clinically normal upper extremities.  According to the 
veteran's medical history report at the time, he never had 
and did not presently have any broken bones, or any bone, 
joint or other deformity.

A claim for service connection for right hand injury was 
filed in November 2001.  
The veteran stated at the time that his injury occurred while 
performing maintenance on a vehicle in service.  He was in 
the field at the time of his injury, and was seen at a field 
hospital afterwards.  He experienced swelling and pain from 
his fingers up through the wrist area.  This swelling and 
pain continued throughout his time in service, when he put a 
lot of pressure on his right hand.  His discomfort had 
continued up to the present.  The veteran further stated that 
he worked as a machine tool operator after leaving service, 
but was restricted to bench work and hand tools.  He could 
not run machinery due to the injury and swelling in his right 
hand.    



In March 2002, the RO denied service connection for right 
hand injury because no fracture or dislocation to the 
veteran's right hand was shown by x-ray, and he had no 
further complaints regarding his right hand for the remainder 
of his active duty.  
May 2002 VA outpatient records showed that the veteran 
complained of pain in his right thumb.  The examiner's 
objective findings were that the veteran's right thumb  had a 
bony enlargement of the metacarpophalangeal (MCP) joint.  
Tenderness to palpation.  His assessment was arthralgia, 
right thumb.

Private physician Dr. D. R. submitted a letter dated July 
2002.  He noted that the veteran had complained over the past 
couple months about his right hand and thumb.  X-rays that 
had been taken did not reveal any bony abnormalities or 
particular signs of any gouty arthritis.  He noted that a 
kind of osteoarthritis had set in.  Dr. D. R. stated that the 
more the veteran used his right hand, the more it became 
swollen and painful.

The veteran submitted a personal statement in August 2002.  
He stated that his right hand injury occurred while 
performing maintenance on a vehicle in February 1973.  He was 
replacing a damaged side view mirror on a jeep when the 
wrench slipped and he struck his hand against the metal 
frame.  He went to an aid station.  No bones were broken or 
dislocated.  The veteran stated that he reinjured his hand in 
September 1974.  X-rays revealed no fractures.  Hand injuries 
occurred repeatedly over the years while working as an armor 
crewman and many years as a machinist.

The veteran received a VA evaluation of his right thumb in 
September 2002.  The veteran complained of right dominant 
hand thumb pain.  The examiner's physical examination 
indicated severe ulnar collateral ligament laxity, and 
swelling and pain at the MCP joint.  X-rays were 
unremarkable.  His assessment was gamekeeper's right thumb.  
According to the veteran's September 2002 statement, the 
examiner who conducted the September 2002 VA exam stated that 
the veteran's ligaments connecting the muscle to the joints 
were torn and the right hand never healed.  At the time of 
injury in service, the veteran did not have fractures or 
dislocations.  The examiner also told the veteran that the 
bones of the joint moved easily and freely due to the torn 
ligaments, and this is what caused swelling and pain.

Private physician Dr. D. R. submitted a letter in February 
2003.  At examination,  the veteran brought his VA records 
dating back to September 8, 1974, when the veteran injured 
his right hand and thumb.  The physician stated that he 
currently had some ligamentous damage and probably some 
involvement of the tendon.  There were also some arthritic 
changes in his proximal interphalangeal (PIP) joint.  Dr. D. 
R. stated that the veteran has had x-rays of his right hand 
performed.  They showed no fracture, dislocations or other 
bony abnormalities.  He had a tremendous amount of play of 
the thumb at the PIP joint.  It was very loose and gave him 
pain and problems.

VA medical records dated March 2003 indicated that the 
veteran was diagnosed, both preoperatively and 
postoperatively, with right thumb MCP joint arthritis.  The 
veteran underwent surgery for a right thumb MCP joint fusion.

Dr. D. R. submitted an additional letter dated April 2003.  
He noted that the veteran brought to the examination his VA 
records dating back to February 11, 1973, for an injury, and 
subsequent reinjury, to his right hand and thumb on September 
8, 1974.  Dr. D. R. discussed the same findings as discussed 
in the February 2003 letter.  He added that the veteran had 
since undergone joint fusion surgery to restrict free 
movement, swelling and pain at the PIP joint.  The physician 
concluded that the veteran's current condition and need for 
his surgical procedure was directly related to the injury 
sustained during his military service.

The veteran and his wife appeared at a Board video conference 
hearing in April 2003.  The veteran recounted that he injured 
his right hand in February 1973 while repairing a vehicle in 
service.  A wrench slipped on his hand and he hit the frame 
of the vehicle.  This caused his right thumb to jam into his 
hand.  The veteran stated that he saw physicians about his 
right thumb injury after service, but he could not recall 
their names.  The veteran's wife indicated that the veteran 
had problems, on and off, with his right thumb since 1981.  




Private physician Dr. A. M. submitted a letter dated May 
2003.  Upon review of the veteran's records, the physician 
stated that his ulnar collateral ligament injury occurred as 
a result of the veteran's jammed right thumb in service, 
having been left undiagnosed.  Further aggravation of the 
veteran's right thumb injury occurred over time.

Private physician Dr. M. S. submitted a letter dated May 
2003.  Upon his review of the veteran's medical records, he 
stated that it was very possible that the veteran's 
instability and degenerative changes in his right thumb were 
a result of his thumb injury in service.

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the September 2002 Statement 
of the Case and April 2003 Supplemental Statement of the 
Case.  In these documents, the RO also provided notice of 
what evidence it had considered.    
 
In December 2001, the RO sent the veteran a VCAA letter.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.  38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
However, in the particular facts of this case, the 
application of 38 C.F.R. § 3.159(b)(1) to the claim has not 
resulted in disadvantage to the veteran.

In the instant case, the record reflects that the VCAA letter 
was sent in December 2001.  The letter told the veteran what 
evidence was needed to substantiate his claim.  Development 
of the claim continued over the course of the following year, 
with the veteran actively participating in that development.  
For example, in May 2002 and September 2002 the veteran 
underwent VA examinations, the veteran consulted various 
private physicians between February 2003 and May 2003, and he 
was given a Board hearing in April 2003.  Because the veteran 
was aware that the development of the evidentiary record with 
regard to his claim was not limited to the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1), the veteran's 
claim was not disadvantaged as a result of any misleading 
statement.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.  

Furthermore, the application of 38 C.F.R. § 3.159(b)(1) in 
this case has not disadvantaged the veteran because a 
complete grant of the benefit sought on appeal has been 
granted in this decision, as set forth below.

II.	Service connection for a right hand disability.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

The question that must be answered is whether the veteran's 
current right thumb disorder, specifically the ligament 
damage and MCP and PIP joint arthritis, is related to 
service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In this case, it is clear that the veteran has a current 
condition of his right thumb.  At the veteran's September 
2002 VA examination, the examiner indicated severe ulnar 
collateral ligament laxity of the right thumb, and swelling 
and pain at the MCP joint.  Private physician Dr. D. R. 
stated in February 2003 that the veteran had some arthritic 
changes in his PIP joint.  March 2003 VA exam records showed 
that the veteran was diagnosed with right thumb MCP joint 
arthritis.        

Regarding an injury in service, the veteran stated that he 
injured his right hand in February 1973 while repairing a 
vehicle in service.  A wrench slipped on his hand and he hit 
the frame of the vehicle.  His right thumb was jammed into 
his hand, with resulting swelling and pain.  While there are 
no service treatment records documenting his February 1973 
injury, the veteran indicated that he was in the field at the 
time, and did go to an aid station.  The veteran has also 
been consistent over the years in recounting how he injured 
his right thumb.  Also, service treatment records support the 
veteran's contention that he sustained an injury, both in 
1974 and prior to 1974.  Treatment records dated September 8, 
1974, indicated that the veteran returned for evaluation of a 
jammed thumb, and that edema was still present.  Records from 
September 9, 1974 showed that the veteran complained of more 
thumb pain, swelling and soreness.  

There is credible evidence that supports a medical nexus 
between the veteran's current right hand condition and his 
injury in service.  Private physician Dr. D. R. indicated in 
his February 2003 and April 2003 letters that the veteran 
brought his VA records dating back to February 1973 and 
September 1974, when the veteran injured his right hand and 
thumb.  Upon examination, the physician stated that the 
veteran currently had some ligamentous damage, and some 
arthritic changes in his PIP joint.  In his April 2003 
letter, the physician concluded that the veteran's current 
condition and need for his March 2003 joint fusion surgical 
procedure was directly related to the injury sustained during 
his military service.  Also, Dr. M. S. stated in May 2003 
that it was very possible that the veteran's instability and 
degenerative changes in his right thumb were the result of 
his thumb injury in service.  Dr. M. S.'s assessment supports 
Dr. D. R.'s medical conclusion that a medical nexus exists 
between the veteran's current right thumb condition and his 
in-service injury.

It should be noted that there is no medical evidence of 
record that directly weighs against the veteran's claim.  The 
veteran was given a September 2002 VA evaluation of his right 
thumb.  The examiner noted that the veteran claimed a right 
thumb injury in service.  The examiner concluded that he 
currently had severe ulnar collateral ligament laxity, and 
swelling and pain in the MCP joint.  However, the September 
2002 exam offered no nexus opinion, and no suggestion that a 
medical nexus did not exist between the veteran's current 
right hand condition and in-service injury.  Furthermore, a 
May 2002 VA evaluation of the veteran's right thumb pain 
indicated an assessment of arthralgia of the right thumb, and 
bony enlargement of the MCP joint.  Yet, no nexus opinion was 
given at this evaluation, and there was no indication that a 
medical link did not exist between the veteran's current 
condition and his in-service injury.    

Therefore, the Board finds that the various items of medical 
evidence weigh in favor of granting the veteran's claim.  
There is at least an approximate balance as to the positive 
and negative evidence of record.  Accordingly, pursuant to 38 
C.F.R. § 3.102, the benefit of the doubt is granted to the 
veteran, and he is granted service connection for a right 
hand disability.  


ORDER

Service connection for residuals of injury to ligaments of 
the right thumb with instability and arthritis of the 
metacarpophalangeal joint is granted.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



